Mr. Justice ITebNÁNDez
delivered the opinion of the court. This is an appeal taken by James Cappronbtt and Maria Miranda from a judgment'of the District Court of San Juan of August 23d of last year, by which they were sentenced on appeal in a cause for adultery to pay a fine of $201, respectively, or to suffer imprisonment for ninety days, with the costs against the accused.
*546Couüsel for the appellant have not submitted any statement of facts, nor bill of exceptions, nor does the record show that they have attacked the judgment of the trial court in any way, nor have they in this Supreme Court made the slightest written or oral allegation in support of the appeal.
■ No ground for the reversal or modification of the judgment appealed from being found, we believe that it should be affirmed, with the costs of the appeal also against the accused.

Affirmed.

Chief Justice .Quiñones and Justices Figueras, MacLeary and Wolf concurred.